Order entered August 20, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00866-CV

                        MICHAEL WIERSCHEM, M.D., Appellant

                                             V.

           WILLIAM BOURGEOIS AND CAROLYN BOURGEOIS, Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-02281-2018

                                         ORDER
        Before the Court is appellant’s August 19, 2019 unopposed motion for an extension of

time to file his brief on the merits. We GRANT the motion and extend the time to September 3,

2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE